Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephone with Applicants representative Kent Baker on 06/02/2022.
The application has been amended as follows:  	Regarding claim 1, the claims are amended so the claims would read as follows.1. An electronic circuit for limiting current in a switching power converter comprising: a first comparator configured to: perform a first comparison to compare a first current reference signal with a signal representing an input current; and generate a first current error signal based on the first comparison; a second comparator configured to: perform a second comparison to compare a second current reference signal with the signal representing the input current; and generate a second current error signal based on the second comparison; and a first summer configured to adjust a first summer input error signal based on a second summer input error signal; wherein the first summer input error signal is based on the first current error signal; and wherein the second summer input error signal is based on the second current error signal.
Reasons For Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a second comparator configured to: perform a second comparison to compare a second current reference signal with the signal representing the input current; and generate a second current error signal based on the second comparison; and a first summer configured to adjust a first summer input error signal based on a second summer input error signal; wherein the first summer input error signal is based on the first current error signal; and wherein the second summer input error signal is based on the second current error signal.”.	Regarding claim 13, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…performing, via a second comparator, a second comparison to compare a second current reference signal with the signal representing the input current; generating a second current error signal based on the second comparison; and adjusting, via a first summer, a first summer input error signal based on a second summer input error signal; wherein the first summer input error signal is based on the first current error signal; and wherein the second summer input error signal is based on the second current error signal.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	US Patent Application Publication US 2019/0006935 A1 discloses a switching converter with peak current regulation.
	US Patent Application Publication US 2016/0301244 A1 discloses a peak current regulation inductive charger.	US Patent Application Publication US 2019/0089245 A1 discloses a boost converter with peak current control.	Qiu et al. (X. Qiu, Y. Fang, L. He, Y. Xing and H. Wang, "Novel Over-Current Protection for Peak Current Regulated DC-DC Converter," IECON 2007 - 33rd Annual Conference of the IEEE Industrial Electronics Society, 2007, pp. 1995-1998) discloses an over-current protection method for peak-current regulated DC-DC converters. 	The above cited references differ from the claims in that they fail to teach the above indicated allowable subject matters of claims 1 and 13. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYE-JUNE  LEE/
Examiner, Art Unit 2838



/KYLE J MOODY/Primary Examiner, Art Unit 2838